Underwood, Judge,
concurring specially.
I agree that the line of authority cited in the majority opinion precludes our disturbing the trial court’s finding that the telephone discussion of counsel resulted in an enforceable agreement mutually to forgo further legal challenge of two Public Service Commission decisions. But a caveat is in order.
In reaching this result we do not intimate or suggest that the bounds of enforceable oral agreements between counsel have been extended. We only hold that principles of estoppel apply where there is reliance in fact, partial performance, and a resulting detriment to the party seeking to enforce the agreement. This case illustrates both the practical convenience and significant danger of agreements made by lawyers during telephone conversations, which agreements affect their clients’ interests.
*469Here two lawyers experienced in Public Service Commission proceedings conducted a telephone conversation and reached an apparent agreement on certain aspects of their clients’ proceedings before the Commission. Subsequently, each testified to differing perceptions of the literal terms of the oral agreement. There were no consequential allegations of bad faith and no finding of bad faith on the part of either party, but the trier of fact found that the weight of the evidence indicated that an agreement had been reached which was breached when General sought to reverse in court the grant of additional operating authority to American by the Public Service Commission.
In rejecting the notion that every agreement between practicing lawyers concerning the status of active cases must be in writing to be enforceable, I am concerned that we do not elevate the legal dignity of oral agreements or multiply their use by busy lawyers.
While we have applied the controlling precedents dealing with certain oral agreements between attorneys, we have not, in my opinion, extended the bounds of enforceability of such agreements.
Although our decision with respect to the effect of the settlement agreement makes it unnecessary for us to look beyond that issue, I note that the trial court indicated that General’s challenge of the Public Service Commission action failed "whether or not said agreement is deemed enforceable.”